DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicants’ claim for foreign priority based on an application filed in CHINA on 26 AUG 2016. It is noted that applicants have filed a certified copy of said application as required by U.S.C 119, which papers have been placed of record in the file. See 15613389’s 21 JUL 2017 submission.
Continuity Information
The instant application is a continuation-in-part of 16159803, now U.S. Patent No. 10871811, which is a continuation of 15613389, now U.S. Patent No. 10126795.
Information Disclosure Statement
An information disclosure statement (IDS) does not exist.
Claim Objections
Typographical errors exist in the following claim language:
claim 1, line 13: replace “with the same voltage” with “with a same voltage”;
claim 3, line 4: replace “with the same voltage” with “with a same voltage”;
claim 5, line 5: replace “layer is coupled” with “layer are coupled”;
claim 5, line 9: replace “layer is coupled” with “layer are coupled”;
claim 9, line 1: add a comma (,) replace “layer an” with “layer, an”;
claim 13, line 2: replace “electrode in the third” with “electrodes in the third”;
claim 15, line 1: add a comma (,) replace “layer an” with “layer, an”;
claim 16, line 1: replace “the width” with “a width”;
claim 19, line 2: replace “switches forms” with “switches form”; and
claim 20, line 2: replace “switches forms” with “switches form”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2, 4, 5, 7, 9, and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10126795. Although the conflicting claims are not identical, they are not patentably distinct from each other because similar power chips are claimed. For example, power chips with first to third metal layers stacked to each other, where a routing direction of a strip electrode in the first metal layer is perpendicular to a first direction.
The claim correspondence is as follows (app /US 10126795): 1/1, 2/1, 4/1, 5/2, 7/6, 9/9, and 10/10.
Claims 1, 2, 4, 7, 9, and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 9, 10, and 17 of U.S. Patent No. 10871811.  
The claim correspondence is as follows (app /US 10871811): 1/1 and 17, 2/1 and
17, 4/1, 7/6, 9/9, and 10/10.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6, 8, 10, and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 4, recites, inter alia, “the at least one strip electrode in the first metal layer”. See lines 2-3. The recitation renders claim 4 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 4. The recited portion is amenable to multiple plausible constructions because the relationship, e.g., independent or related, is indefinite between the recitation and earlier appearing elements in base claim 2. For example, “first strip electrodes, second strip electrodes, and third strip electrodes”. See line 2 of claim 2.
Claim 5, describes, inter alia, “the first metal electrodes and the second metal electrodes of the first power switch” and “the third metal electrodes and the fourth metal electrodes of the second power switch”. Cf. lines 5-6 and 9-10 of claim 5, respectively. The descriptions render claim 5 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 5. The described portions are amenable to multiple plausible constructions because the relationship, e.g., independent or related, is indefinite between the descriptions and earlier recited elements in independent claim 1. For example, “a first metal electrode and a second metal electrode” and “a third metal electrode and a fourth metal electrode”. See lines 2-5 of claim 1.
Claim 6, recites, inter alia, “above at least one of the first power switch … above at least one of the second power switch”. See lines 2 and 6. The recitation renders claim 6 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 6. The recited portion is amenable to multiple plausible constructions because the relationship, e.g., independent or related, is indefinite between the recitation and earlier appearing elements in independent claim 1. For example, see line 9 of claim 6.
Claim 8, describes, inter alia, “the projection of the first strip electrodes … falls within the surface area of the first power switch, … the projection of the third strip electrodes … falls within the surface area of the second power switch.” The descriptions renders claim 8 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 8. MPEP § 2173.05(e).
Claim 10, recites, inter alia, “the at least one strip electrode in the second metal layer … the at least one strip electrode in the first metal layer.” The recitation renders claim 10 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 10. The recited portion is amenable to multiple plausible constructions because the relationship, e.g., independent or related, is indefinite between the recitation and earlier appearing elements in base claim 2. For example, “first strip electrodes, second strip electrodes, and third strip electrodes”. See line 2 of claim 2.
Claim 12, describes, inter alia, “the at least one strip electrode in the third metal layer … the at least one strip electrode in the second metal layer.” The description renders claim 12 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 12. The described portion is amenable to multiple plausible constructions because the relationship, e.g., independent or related, is indefinite between the description and earlier appearing elements in base claim 2. For example, “first strip electrodes, second strip electrodes, and third strip electrodes”. See line 2 of claim 2.
Claims 1, 2, 4-10, and 12 are rejected.
Allowable Subject Matter
Claims 3, 11, and 13-20 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten to overcome the objection and to include all of the limitations of the base claim and intervening claims.
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon, Ozeki et al. (US 20080135932), is considered pertinent to applicants’ disclosure. Ozeki et al. does not teach, inter alia, the first power switch and the second power switch are arranged alternately; and a metal region, comprising a first metal layer and a second metal layer that are stacked, wherein each of the first metal layer and the second metal layer comprises first electrodes, second electrodes and third electrodes, and electrodes among the first, second and third electrodes with the same voltage potential in the first metal layer and the second metal layer are electrically coupled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815